             Case 2:17-cv-01732-TSZ Document 19 Filed 10/24/18 Page 1 of 1



 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
       STRIKE 3 HOLDINGS, LLC,
 8                           Plaintiff,
                                                      C17-1732 TSZ
 9          v.
                                                      MINUTE ORDER
10     JOHN DOE (76.22.118.13),
11                           Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)    Plaintiff’s motion for entry of default having been denied by Minute Order
14
   entered May 29, 2018, docket no. 18, and almost five months having elapsed since then
   without further activity in this matter, plaintiff is DIRECTED to SHOW CAUSE,
15
   within fourteen (14) days of the date of this Minute Order, why this case should not be
   dismissed, either with or without prejudice, for failure to prosecute.
16
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 24th day of October, 2018.

19
                                                    William M. McCool
20                                                  Clerk

21                                                  s/Karen Dews
                                                    Deputy Clerk
22

23

     MINUTE ORDER - 1
